As filed with the Securities and Exchange Commission on September 19, 2013 File No. 333-185002 File No. 811-22769 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 3 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 5 [X] (Check appropriate box or boxes) BROADMARK FUNDS (Exact name of Registrant as Specified in Charter) 300 Drake's Landing Road, Suite 150 Greenbrae, CA94904 (Address of Principal Executive Office) 415-925-4970 (Registrant's Telephone Number, including Area Code) Christopher J. Guptill Broadmark Asset Management LLC 300 Drake's Landing Road, Suite 150 Greenbrae, CA94904 (Name and address of agent for Service) Copies of Communications to: Paul M. Miller Seward & Kissel LLP treet, N.W. Suite 800 Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant has registered an indefinite number of shares under the Securities Act of 1933, as amended, pursuant to Rule 24f-2 promulgated under the Investment Company Act of 1940, as amended. Therefore, no registration fee is due with this filing. EXPLANATORY NOTE This Post-Effective Amendment No.3 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.2 filedAugust 29, 2013and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the "1933 Act"), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) Act andhas duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the city of Greenbrae, State of California, on the 19th day of September, 2013. BROADMARK FUNDS By: /s/ Christopher J. Guptill Name: Christopher J. Guptill Title: President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment to the Registrant's Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Name Title Date /s/ Christopher J. Guptill Christopher J. Guptill President (Principal Executive Officer) and Trustee September 19, 2013 /s/ Theresa M. Bridge Theresa M. Bridge Treasurer (Principal Financial Officer and Principal Accounting Officer) September 19, 2013 /s/ Daniel J. Barnett Daniel J. Barnett Trustee September 19, 2013 /s/ Robert S. Basso* Robert S. Basso Trustee September 19, 2013 /s/ Patrick D.C. Dumas* Patrick D.C. Dumas Trustee September 19, 2013 /s/ Rick L. Frimmer* Rick L. Frimmer Trustee September 19, 2013 * By: /s/ Theresa M. Bridge Theresa M. Bridge Attorney-in-Fact EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
